PER CURIAM.
Appellant Leslie Parker was convicted of attempted first degree murder with a firearm and sentenced as a habitual offender. § 775.084, Fla.Stat. (1991). Because of the use of a firearm, this offense is deemed a life felony. § 775.087(l)(a), Fla.Stat. (1991). As such, it cannot be further enhanced by the statutory provisions for habitual offenders. Anthony v. State, 585 So.2d 1172 (Fla. 2d DCA 1991). Accordingly, we remand this case to the circuit court with instructions to correct the judgment and sentence to delete any reference to section 775.084. Appellant need not be present for this purpose.
Reversed.
RYDER, A.C.J., and HALL and ■ PARKER, JJ., concur.